United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0569
Issued: December 6, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2021 appellant filed a timely appeal from December 1, 2020 merit
decisions and a February 3, 2021 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. 2
ISSUES
The issue are: (1) whether appellant met her burden of proof to establish disability from
work for the period September 26 through October 9, 2020, and the period October 10 through 23,

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following February 3, 2021 nonmerit decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2020; and (2) whether OWCP abused its discretion in denying appellant’s request for a hearing
pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On May 29, 2020 appellant, then a 42-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 20, 2020 she sustained a left knee bruise and contusion when
she was standing at the back of her truck and a van backed up striking her truck causing the rear
bumper to strike her knee while in the performance of duty. She stopped work on the date of
injury. OWCP accepted the claim for left knee contusion. Appellant returned to work on July 23,
2020 with restrictions limiting work to two hours per day. OWCP paid compensation on the
supplemental rolls from July 7 through September 24, 2020.
In a duty status report (Form CA-17) dated August 4, 2020, Dr. Anthony Thompson, an
osteopathic physician specializing in occupational medicine and family medicine, diagnosed left
knee pain and contusion due to the accepted May 20, 2020 employment injury. He provided work
restrictions, which included no bending, stooping, kneeling, or climbing, lifting no carrying more
than 15 pounds, up to two hours of intermittent walking and standing, and up to nine hours of
intermittent sitting, twisting, simple grasping, reaching above the shoulder, pulling/pushing, and
fine manipulation.
An August 7, 2020 magnetic resonance imaging (MRI) scan revealed no left knee internal
derangement and intact patellofemoral compartment.
In a September 25, 2020 chart note, Dr. Thompson provided examination findings and
diagnosed left knee contusion. He noted that appellant related no change in her knee condition
and that her knee pain was aggravated by movement and bending.
In a letter dated October 1, 2020, OWCP informed appellant that an appointment had been
made for a second opinion evaluation to assess her work -related condition. It also prepared a
statement of accepted facts (SOAF) and list of questions for the referral physician to address. The
questions included a list of all diagnoses related to the accepted May 20, 2020 employment injury,
her prognosis, was appellant capable of performing her date-of-injury job, and were work
restrictions warranted if appellant was unable to return to her date-of-injury job. The October 1,
2020 letter referred to an attachment for the time, date, and location of the appointment.3
On October 14, 2020 appellant filed a claim for compensation (Form CA-7) for disability
from work for the period September 26 through October 9, 2020. In an attached time analysis
form (Form CA-7a), appellant claimed she used six hours of leave without pay (LWOP) and
worked two hours each day during the claimed period,4 with a total of 54 hours of LWOP and 18
hours of work.

3

The Board notes that there is no such attachment in the case record.

4

Appellant noted that she had been released to four hours of light-duty work, but the employing establishment only
had two hours of work available within her restrictions.

2

Dr. Thompson, in an October 23, 2020 chart note, reported that appellant was seen for
increased knee pain. Appellant stated that she attributed the increased knee pain to physical
therapy, which she recently underwent. Dr. Thompson diagnosed left knee contusion and
associated joint tenderness symptoms.
In a development letter dated October 19, 2020, OWCP informed appellant that the
evidence of record was insufficient to establish her claim for wage-loss compensation. It advised
her of the type of medical evidence required and afforded her 30 days to respond.
On October 29, 2020 appellant filed a Form CA-7 claiming disability from work for the
period October 10 through 23, 2020. In an attached Form CA-7a, she noted six hours of LWOP
and two hours of work each day for the claimed period, with a total of 54 hours of LWOP and 18
hours of work.
In a development letter dated October 30, 2020, OWCP informed appellant that the
evidence was insufficient to support her claim for wage-loss compensation for the period
October 10 through 23, 2020 and continuing. It advised her of the type of medical evidence
required and afforded her 30 days to submit the requested evidence.
OWCP subsequently received a report dated September 17, 2020 from Dr. Joseph Cohn,
an orthopedic specialist, who noted appellant’s history of injury and medical treatment. Dr. Cohn
related that appellant was seen for pain complaints in the left knee anterior posterior aspects due
to the May 20, 2020 employment injury. Physical examination findings of appellant’s left knee
included antalgic gait, normal alignment and skin, no swelling, edema or ecchymosis, mild
effusion, and restricted range of motion (ROM) due to pain. A review of x-ray interpretations
revealed minimal joint space narrowing without evidence of periarticular medial osteophytes,
well-maintained patellofemoral joint, no evidence of any loose bodies, and well-maintained lateral
joint. Dr. Cohn diagnosed left knee pain, left knee contusion and right lower leg muscle and tendon
strain. He explained that appellant sustained an injury to the left knee anterior aspect in the
suprapatellar area in the region of the insertion of the quadriceps tendon. Dr. Cohn’s examination
findings were consistent with a diagnosis of chronic quadriceps insertional tendinitis and that he
could not rule out an occult tear. He related that he modified appellant’s work restrictions based
on her symptoms.
A November 6, 2020 chart note from Dr. Thompson was similar to his prior reports.
Appellant continued to file CA-7 forms claiming continued disability from work.
By decision dated December 1, 2020, OWCP denied appellant’s disability claim for the
period September 26 through October 9, 2020. It found that the evidence of record was
insufficient to establish disability from work during the claimed period.
By separate decision dated December 1, 2020, OWCP denied appellant’s disability claim
for the period October 10 through 23, 2020. It found that as Dr. Thompson’s October 23, 2020
chart note only mentioned a workers’ compensation follow up without providing any prognosis,
plan of care, work restrictions or recommended treatment, appellant failed to establish that she was
disabled from performing her regular work duties and was not entitled to wage-loss compensation.

3

Following the December 1, 2020 decisions, OWCP received additional medical evidence
from Dr. Thompson and Dr. Cohn.
On January 12, 2021 OWCP re-requested a referral to a second opinion physician, noting
that a prior referral request had been made on October 1, 2020.
On January 12, 2021 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
On January 14, 2021 OWCP referred appellant for a second opinion evalua tion with
Dr. Frank Luckay, a Board-certified orthopedic surgeon, for an opinion to assess her work-related
condition.
By decision dated February 3, 2021, OWCP denied appellant’s request for an oral hearing
before an OWCP hearing representative as untimely filed.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim including the fact that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.6
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. 7 Disability is, thus, not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA. 9 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for loss of wages.10
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of appellant, must be
5

Supra note 1.

6

A.R., Docket No. 20-0583 (issued May 21, 2021); S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket
No. 09-1061 (issued November 17, 2009); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB
1143 (1989).
7

20 C.F.R. § 10.5(f).

8

See A.R., supra note 6; L.W., Docket No. 17-1685 (issued October 9, 2018).

9

See A.R., id.; K.H., Docket No. 19-1635 (issued March 5, 2020).

10

See A.R., id.; D.R., Docket No. 18-0323 (issued October 2, 2018).

4

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the accepted employment injury. 11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 12
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP accepted the claim for left knee contusion. Appellant returned to work on July 23,
2020 with restrictions limiting work to two hours per day. OWCP paid appropriate compensation
for partial disability on the supplemental rolls for the period July 23 through September 24, 2020.
Appellant filed Form CA-7 claims for disability from work for the period September 26 through
October 9,2020 and for the period October 10 through 24, 2020. By separate decisions dated
December 1, 2020, OWCP denied appellant’s claims for disability, finding that the evidence
submitted was insufficient to establish disability from work during the claimed period.
On October 1, 2020 OWCP prepared a SOAF and referred appellant for a second opinion
evaluation to determine the extent of her work-related condition. However, the record reflects that
OWCP issued decisions denying appellant’s claims for disability prior to obtaining a second
opinion report.
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence. 13 It has an obligation to see that justice is done. 14 Accordingly,
once OWCP undertakes to develop the medical evidence further, it has the responsibility to do so
in a manner that will resolve the relevant issues in the case. 15 In this case, OWCP began further
development of the evidence regarding the extent and nature of appellant’s condition including
work restrictions when on October 1, 2020 it informed appellant that she was being referred for a
second opinion evaluation. It, however, did not complete the referral process and did not obtain a
second opinion report prior to the December 1, 2020 decisions denying appellant’s wage-loss
claims. Once OWCP undertook development of the evidence by referring appellant’s case for a
second opinion evaluation, it had an obligation to do a complete job and obtain a proper evaluation
11

See A.R., id.; Y.S., Docket No. 19-1572 (issued March 12, 2020).

12

A.R., id.; J.B., Docket No. 19-0715 (issued September 12, 2019); Fereidoon Kharabi, 52 ECAB 291 (2001).

13

See R.S., Docket No. 20-1448 (issued April 12, 2021); R.B., Docket No. 20-0109 (issued June 25, 2020); B.W.,
Docket No. 19-0965 (issued December 3, 2019).
14

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).
15

D.G., Docket No. 20-1183 (issued May 26, 2021); T.K., Docket No. 20-0150 (issued July 9, 2020); T.C., Docket
No. 17-1906 (issued January 10, 2018).

5

and report that would resolve the issue in this case. 16 The Board will, therefore, set aside OWCP’s
December 1, 2020 decisions and remand the case for OWCP to review the second-opinion report
received following the December 1, 2020 decisions. After this and other such further development
as deemed necessary, OWCP shall issue a de novo decision.17
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2020 decisions of the Office of
Workers’ Compensation Programs are set aside and the case is remanded for further proceedings
consistent with decision of the Board.
Issued: December 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See R.L., Docket No. 20-1069 (issued April. 7, 2021); W.W., Docket No. 18-0093 (issued October 9, 2018);
Peter C. Belkind, 56 ECAB 580 (2005).
17

In light of the Board’s disposition of Issues 1, Issue 2 is rendered moot.

6

